DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to focus the application.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 15 and 19 it is not clear what the "standard of sufficiency" can be (e.g. a flag indicating whether the "new program" is known or unknown; or 
	It is not clear if the "estimated amount" is generated using only one of the collected "input factors" or all of them.  Is one of the input factors being used as a selection factor for what other input factors are used for the generations?  This is esp. the case for claim 19 since it appears that some of the factors are used along with the generated estimation for "orchestrating operation"; so is the generated estimation based on only the "third input factor" of claim 19?

As per claim 1 it is not clear what the "size" can be (e.g. amount of resource that the new program uses; or data required for the new program). 

As per claims 6-8 it is not clear what the "elevated load" can be (e.g. elevated number of calling of a function; or elevated amount of resources being consumed).  It is also not clear how the "elevated load" can be determined (e.g. the new program is executed first to determine the elevated load; or the new program is annotated by a programmer to indicate the elevated load).

As per claims 11 and 12 it is not clear if the "tier" information is explicitly one of the input factors; or is it implied based on different characteristics of different programs.

As per claims 16 and 17 it is not clear if the "version" and "organization" information are explicitly indicated and thus identified or are they implied based on different characteristics of different programs.

The other dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 13-15, and 19 are rejected under 103 over Matsuyama et al (U.S. Pub. 2016/0048413) in view of Kan (U.S. Pub. 2012/0246324).
Matsuyama reference has been previously cited in IDS documents submitted by applicant.
As per claim 1 Matsuyama teaches the invention substantially as claimed including a method, performed by one or more computing devices, for allocating resources (Figs. 1 and 2, pg. 10 left col claim 1 lines 1-14), comprising: 
	receiving a new program at a data center, that has not executed on the data center before ([0113]); 
 input parameter that is recorded for the new program contains parameters that indicate size of the new program, such as binary hash value of the program, which would change if the size of the new program changes, usage node count, usage core count); 
	identifying at least one related program that has different logic than the new program, but has a specified degree of relatedness to the new program ([0116]-[0119], [0123]-[0126] a cluster containing programs that are most similar to input parameter of the new job is selected based on probability and distance values); and 
	obtaining at least one related-program input factor that describes an amount of resources that said at least one related program is known to have consumed when said at least one related program has run ([0115], [0118], [0119], [0127] resource usage pattern of related programs are obtained); generating, based on at least some of the plural input factors, an estimated amount of resources that the new program is expected to consume when the new program is run in the data center ([0123], [0132] estimated value of resource usage is determined for the new program); and in an orchestrating operation, determining a configuration of resources in the data center that will provide the estimated amount of resources, and deploying that configuration of resources in the data center ([0133], [0144]-[0149]). 



	However Kan explicitly teaches that there being insufficient information describing runtime characteristics of the new program, with respect to a prescribed standard of sufficiency ([0060] new program is a unknown program that has no runtime load characteristic); and the new program subsequently running in the data center using the configuration of resources that has been deployed ([0108], [0195], [0196] once load characteristic for a job is estimated, the job is assigned for execution).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Matsuyama and Kan since both are directed towards allocation of distributed resources using estimated resource characteristics.  One with ordinary skill in the art would be motivated to incorporate the teachings of Kan into that of Matsuyama because Kan further improves the capability of allocation of distributed resources using estimated resource characteristics ([0020], [0021], [0025]). 

As per claim 2 Kan teaches that wherein the new program has no preexisting counterpart that has run in the data center ([0060]).

As per claim 9 Matsuyama teaches wherein the prescribed standard of relatedness is expressed using a distance measure that describes a degree of similarity between the new program and a related program ([0124]-[0132]).

As per claim 10 Matsuyama and Kan both teaches wherein said identifying at least one related program comprises: mapping a set of characteristics associated with the new program to a first vector in a vector space; mapping a set of characteristics associated with a particular related program to a second vector in the vector space; and determining a distance between the first vector and the second vector in the vector space, the distance reflecting a degree of similarity between the new program and the particular related program (Matsuyama [0124]-[0132], Figs. 4-6 distance is determined between input parameter which are a list of different parameters; Kan [0063], [0064], [0074], [0075], [0130]-[0134]).

As per claim 13 Matsuyama teaches wherein said generating operates in two or more stages, each stage other than a first stage defining what constitutes a related program in a more expansive manner compared to a previous stage (Fig. 12, [0116], [0124] first stage determines if matching input parameter can be found; second stage expands the search to match input parameter within a distance).

As per claim 14 Matsuyama teaches wherein said generating advances to a next stage based on a determination that a previous stage fails to provide sufficient information to generate the estimated amount of resources with a prescribed degree of 

As per claim 15 Matsuyama as modified by Kan teaches one or more computing devices for estimating resources, comprising: hardware logic circuitry, the hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic units that perform the operations using a task-specific collection of logic gates (Matsuyama Figs. 1 and 2, pg. 10 left col claim 1 lines 1-14), the operations including: 
	receiving a new program at a data center, there being insufficient information describing runtime characteristics of the new program, with respect to a prescribed standard of sufficiency (Matsuyama [0113]; Kan [0060]); 
	collecting plural input factors that provide evidence of an expected runtime behavior of the new program when the new program runs in the data center (Matsuyama  [0006], [0030], [0031]), said collecting including: identifying a first related program and a second related program, each related program having different logic than the new program, but having a specified degree of relatedness to the new program (Matsuyama [0116]-[0119], [0123]-[0126] a cluster containing programs that are most similar to input parameter of the new job is selected from a plurality of clusters of programs based on probability and distance values of the programs in the clusters); and 
	obtaining at least one first related-program input factor that describes an amount of resources that the first related program is known to have consumed when the first resource usage pattern of related programs in the clusters are obtained); and 
	generating, based on at least some of the plural input factors, an estimated amount of resources that the new program is expected to consume when it is run in the data center (Matsuyama [0123], [0132] estimated value of resource usage is determined for the new program); and in an orchestrating operation, determining a configuration of resources in the data center that will provide the estimated amount of resources (Matsuyama [0133], [0144]-[0149]), said generating uses said at least one second related-program input factor when it is determined that the estimated amount of resources cannot be calculated with a prescribed degree of confidence by using said at least one first related-program input factor without said at least one second related-program input factor (Matsuyama Fig. 12, [0117]-[0126] estimated resource values are generated using a distance factor when the input parameter itself cannot match with any of the programs in different clusters).

As per claim 19 Matsuyama as modified by Kan teaches computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors (Matsuyama Figs. 1 
	obtaining at least one first input factor that describes the runtime characteristics of the new program, in response to running the new program in the data center (Matsuyama [0116] the new program could have been executed before and thus have a matching input parameter that is already stored and the stored input parameter can be retrieved); obtaining at least one second input factor that describes a predicted amount of resources that is expected to be consumed by the new program, as assessed by a provider of the new program, and as expressed in a hint (Kan [0063], [0095], [0136]); 
	identifying at least one related program that has different logic than the new program, but has a specified degree of relatedness to the new program (Matsuyama [0116]-[0119], [0123]-[0126]); and obtaining at least one third input factor that describes an amount of resources that said at least one related program is known to have consumed when the related program has run (Matsuyama [0115], [0118], [0119], [0127]); generating, based on at least some of the plural input factors, an estimated amount of resources that the new program is expected to consume when it is run in the data center; and in an orchestrating operation, determining a configuration of resources in the data center that will provide the estimated amount of resources, the orchestrating operation being based on a weighted combination of the estimated amount of assigned are determined based on sum of resource usage quantity estimated value weighted by estimated belonging probability modified by other input parameter such as the hints from Kan; in the case where the new program has been executed before, it would have a previously estimated resource quantity and associated hints, and these previously stored information would have the highest estimated belonging probability that are used as weights).

Claims 3-5, 11, 12, 16-18 and 20 are rejected under 103 over Matsuyama et al (U.S. Pub. 2016/0048413) in view of Kan (U.S. Pub. 2012/0246324) and in further view of Kulkarni et al (U.S. Pat. 2020/0311600).
Matsuyama reference has been previously cited in IDS documents submitted by applicant.

As per claim 3 while Kan teaches that input parameters that are used to estimate program load characteristic can be source code of the new program ([0062]) it doesn't explicitly teach that the input parameter of source code represents a modification to an earlier version of the new program which has run in the data center.


	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Kulkarni and Matsuyama as modified by Kan since both make use of teaches for prediction of program execution characteristics on a different computing environment based on known characteristics of the program.  One with ordinary skill in the art would be motivated to incorporate the teachings of Kulkarni into that of Matsuyama as modified by Kan because Kulkarni provides an improved way of predicting program execution characteristics on a different computing environment based on known characteristics of the program ([0035], [0038]).

As per claim 4 Kulkarni teaches  wherein one or more of said at least one related- program input factors describes an amount of transactions that said at least one related program has performed within a prescribed timeframe ([0042]-[0046]).

As per claim 5 Kulkarni teaches wherein one or more of said at least one related- program input factor describes a load imposed by said at least one related program in processing an individual transaction ([0046]).

As per claim 11 Matsuyama as modified by Kan and Kulkarni teaches wherein said obtaining includes obtaining related- program input factors regarding related TF/IDF to determine source code term frequency in a source code of a plurality of source codes, that can come from anywhere, and use them to determine similarities between the source codes; and Kulkarni teaches that the source codes can be different versions of the same code, it is obvious to one with ordinary skill in the art to see that the sources codes can obviously be from a same or different organization/owner and that source codes that are just different versions of one another would have the greatest degree of TF/IDF similarity, code from the same organization/owner would have the 2nd greatest degree of similarity; and different code from different organization/owner would have the least similarity).

As per claim 12 Matsuyama as modified by Kan and Kulkarni wherein the method further includes weighting input factors by amounts depending on the respective tiers to which they pertain (Kan [0066]-[0068], [0086], [0090] feature vectors are weighted based on what word appears and word frequency, both of these factors will obviously be different for source code of different versions and/or organizations/owners).

As per claims 16 and 17 they are broader and reworded versions of claim 11 (they only disclose that there can be programs of different versions and/or ownership).  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claim 11.

As per claim 18 Kulkarni teaches wherein the plural input factors include, for a particular related program: a size-related input factor that describes a size associated with the new program; a related-program input factor that describes an amount of transactions that the particular related program has performed within a prescribed timeframe; and a related-program input factor that describes a load imposed by the particular related program in processing an individual transaction ([0042]-[0046]).

As per claim 20 it is a broader and reworded versions of claim 18.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 18.

Claims 6-8 are rejected under 103 over Matsuyama et al (U.S. Pub. 2016/0048413) in view of Kan (U.S. Pub. 2012/0246324) and Kulkarni et al (U.S. Pat. 2020/0311600) and in further view of Dias et al (U.S. Pub. 2020/0026577).
Matsuyama reference has been previously cited in IDS documents submitted by applicant.

As per claim 6 Matsuyama as modified by Kan and Kulkarni does not explicitly teach wherein the method further includes analyzing the new program to identify at least one operation that is expected to impose an elevated load, relative to a prescribed reference load, and wherein one or more of said at least one related-program input factor describes the elevated load.

	However Dias teaches wherein the method further includes analyzing the new program to identify at least one operation that is expected to impose an elevated load, relative to a prescribed reference load, and wherein one or more of said at least one related-program input factor describes the elevated load (Fig. 4, [0059]-[0065] machine learning model is trained, using known execution frequencies of different sub-sequences, to determine sub-sequences of source code that are executed the most and thus would impose an elevated load (e.g. the sub-sequences are loaded and executed more often); sub-sequences of a new program can be determined from the machine learning model; and the determined sub-sequences of the new program are used as input for another machine learning model that produce resource allocation recommendations: Fig. 6, [0076]).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Dias and Matsuyama as modified by Kan and Kulkarni since both make use of teaches for prediction of resource allocation of an unknown program based on known characteristics of known programs.  One with ordinary skill in the art would be motivated to incorporate the teachings of Dias into that of Matsuyama as modified by Kan and Kulkarni because 

As per claim 7 Matsuyama as modified by Kan and Kulkarni and Dias teaches wherein said at least one operation that is expected to impose an elevated load includes an operation that involves interaction with a resource via a communication network (Dias Fig. 4, [0059]-[0065] machine learning model is trained to determine sub-sequences of source code that are executed the most and thus would impose an elevated load (e.g. the sub-sequences are loaded and executed more often); sub-sequences, which can corresponds to any function and/or calls, of a new program can be determined from the machine learning model; Kulkarni [0041]-[0043] the functions and/or calls can be used for web services/applications and/or messaging, which can obviously involve a communication network).

As per claim 8 Matsuyama as modified by Kan and Kulkarni and Dias teaches wherein said at least one operation that is expected to impose an elevated load includes an operation that involves interaction with a database (Dias Fig. 4, [0059]-[0065] machine learning model is trained to determine sub-sequences of source code that are executed the most and thus would impose an elevated load (e.g. the sub-sequences are loaded and executed more often); sub-sequences, which can corresponds to any function and/or calls, of a new program can be determined from the machine learning transactions for a database).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BING ZHAO/
Primary Examiner, Art Unit 2198